Exhibit 10.4

October 20, 2020

H.I.G. Acquisition Corp.

1450 Brickell Avenue

31st Floor

Miami, FL 33131

Re:    Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among H.I.G. Acquisition Corp., a Cayman Islands exempted company (the
“Company”), and Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC and
Bof A Securities, Inc. as representatives (collectively, the “Representatives”)
of the several underwriters (the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”) of 37,375,000 of the Company’s
units (including 4,875,000 units that may be purchased pursuant to the
Underwriters’ option to purchase additional units, the “Units”), each comprising
of one of the Company’s Class A ordinary shares, par value $0.0001 per share
(the “Ordinary Shares”), and one-third of one redeemable warrant (each whole
warrant, a “Warrant”). Each Warrant entitles the holder thereof to purchase one
Ordinary Share at a price of $11.50 per share, subject to adjustment. The Units
will be sold in the Public Offering pursuant to a registration statement on Form
S-1 and a prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”). Certain capitalized terms
used herein are defined in paragraph 1 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, H.I.G. Acquisition Advisors, LLC (the “Sponsor”) and each of the
undersigned (each, an “Insider” and, collectively, the “Insiders”) hereby agree
with the Company as follows:

1.    Definitions. As used herein, (i) “Business Combination” shall mean a
merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination with one or more businesses or entities; (ii)
“Founder Shares” shall mean the 9,343,750 Class B ordinary shares of the
Company, par value $0.0001 per share, outstanding prior to the consummation of
the Public Offering; (iii) “Private Placement Warrants” shall mean the warrants
to purchase Ordinary Shares of the Company that will be acquired by the Sponsor
for an aggregate purchase price of $8,500,000 (or up to $9,475,000 if the
Underwriters’ exercise their option to purchase additional units), or $1.50 per
Warrant, in a private placement that shall close simultaneously with the
consummation of the Public Offering (including Ordinary Shares issuable upon
conversion thereof); (iv) “Public Shareholders” shall mean the holders of
Ordinary Shares included in the Units issued in the Public Offering; (v) “Public
Shares” shall mean the Ordinary Shares included in the Units issued in the
Public Offering; (vi) “Trust Account” shall mean the trust account into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b); and (viii) “Charter” shall mean the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time.

2.    Representations and Warranties.

(a)    The Sponsor and each Insider, with respect to itself, herself or himself,
represent and warrant to the Company that it, she or he has the full right and
power, without violating any agreement to which it,



--------------------------------------------------------------------------------

she or he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement, as applicable, and to serve as an officer of the Company
and/or a director on the Company’s Board of Director (the “Board”), as
applicable, and each Insider hereby consents to being named in the Prospectus,
road show and any other materials as an officer and/or director of the Company,
as applicable.

(b)    Each Insider represents and warrants, with respect to herself or himself,
that such Insider’s biographical information furnished to the Company (including
any such information included in the Prospectus) is true and accurate in all
material respects and does not omit any material information with respect to
such Insider’s background. The Insider’s questionnaire furnished to the Company
is true and accurate in all material respects. Each Insider represents and
warrants that such Insider is not subject to or a respondent in any legal action
for, any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; such Insider has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Insider is not currently a defendant in any such criminal
proceeding; and such Insider has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.

3.    Business Combination Vote. It is acknowledged and agreed that the Company
shall not enter into a definitive agreement regarding a proposed Business
Combination without the prior consent of the Sponsor. The Sponsor and each
Insider, with respect to itself or herself or himself, agrees that if the
Company seeks shareholder approval of a proposed initial Business Combination,
then in connection with such proposed initial Business Combination, it, she or
he, as applicable, shall vote all Founder Shares and any Public Shares held by
it, her or him, as applicable, in favor of such proposed initial Business
Combination (including any proposals recommended by the Board in connection with
such Business Combination) and not redeem any Public Shares held by it, her or
him, as applicable, in connection with such shareholder approval.

4.    Failure to Consummate a Business Combination; Trust Account Waiver.

(a)    The Sponsor and each Insider hereby agree, with respect to itself,
herself or himself, that in the event that the Company fails to consummate its
initial Business Combination within the time period set forth in the Charter,
the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up;
(ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously release to the Company to pay income taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Public Shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any); and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, liquidate and dissolve, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and in all cases subject to the other requirements of
applicable law. The Sponsor and each Insider agree not to propose any amendment
to the Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company does not complete an initial Business
Combination within the required time period set forth in the Charter or
(ii) with respect to any provision relating to the rights of holders of Public
Shares unless the Company provides its Public Shareholders with the opportunity
to redeem their Public Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay income taxes, if any, divided
by the number of then-outstanding Public Shares.

(b)    The Sponsor and each Insider, with respect to itself, herself or himself,
acknowledges that it, she or he has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares held by

 

2



--------------------------------------------------------------------------------

it, her or him, if any. The Sponsor and each of the Insiders hereby further
waive, with respect to any Founder Shares and Public Shares held by it, her or
him, as applicable, any redemption rights it, she or he may have in connection
with the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination or a shareholder vote to approve an amendment to the
Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company has not consummated an initial Business
Combination within the time period set forth in the Charter or (ii) with respect
to any provision relating to the rights of holders of Public Shares (although
the Sponsor and the Insiders shall be entitled to liquidation rights with
respect to any Public Shares they hold if the Company fails to consummate a
Business Combination within the required time period set forth in the Charter).

5.    Lock-up; Transfer Restrictions.

(a)    The Sponsor and the Insiders agree that they shall not Transfer any
Founder Shares (the “Founder Shares Lock-up”) until the earliest of (A) one year
after the completion of an initial Business Combination and (B) the date
following the completion of an initial Business Combination on which the Company
completes a liquidation, merger, share exchange or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”). Notwithstanding the foregoing, if, subsequent to a
Business Combination, the closing price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share sub-divisions, share capitalizations,
share consolidations, reorganizations, recapitalizations and the like) for any
20 trading days within a 30-trading day period commencing at least 150 days
after the Company’s initial Business Combination, the Founder Shares shall be
released from the Founder Shares Lock-up.

(b)    The Sponsor and Insiders agree that they shall not effectuate any
Transfer of Private Placement Warrants or Ordinary Shares underlying such
warrants until 30 days after the completion of an initial Business Combination.

(c)    Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliate or family member of any of the Company’s
officers or directors, any members or partners of the Sponsor or their
affiliates, any affiliates of the Sponsor, or any employees of such affiliates;
(b) in the case of an individual, by gift to a member of one of the individual’s
immediate family or to a trust, the beneficiary of which is a member of the
individual’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the the consummation of a Business Combination
at prices no greater than the price at which the Founder Shares, Private
Placement Warrants or Ordinary Shares, as applicable, were originally purchased;
(f) by virtue of the Sponsor’s organizational documents upon liquidation or
dissolution of the Sponsor; (g) to the Company for no value for cancellation in
connection with the consummation of an initial Business Combination, (h) in the
event of the Company’s liquidation prior to the completion of a Business
Combination; or (i) in the event of completion of a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
Public Shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (f)
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

(d)    During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, Transfer
any Units, Ordinary Shares, Warrants or any other securities convertible into,
or exercisable or exchangeable for, Ordinary Shares held by it, her or him, as
applicable, subject to certain exceptions enumerated in Section 6(h) of the
Underwriting Agreement.

6.    Remedies. The Sponsor and each of the Insiders hereby agree and
acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider

 

3



--------------------------------------------------------------------------------

of its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10
and 11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

7.    Payments by the Company. Except as disclosed in the Prospectus, neither
the Sponsor nor any affiliate of the Sponsor nor any director or officer of the
Company nor any affiliate of the officers shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any payment of
a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).

8.    Director and Officer Liability Insurance. The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the Insiders shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

9.    Termination. This Letter Agreement shall terminate on the earlier of
(i) the expiration of the Founder Shares Lock-up Period and (ii) the liquidation
of the Company.

10.    Indemnification. In the event of the liquidation of the Trust Account
upon the failure of the Company to consummate its initial Business Combination
within the time period set forth in the Charter, the Sponsor (the “Indemnitor”)
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened) to
which the Company may become subject as a result of any claim by (i) any third
party for services rendered or products sold to the Company (except for the
Company’s independent auditors) or (ii) any prospective target business with
which the Company has discussed entering into a transaction agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party for services rendered or products sold to the Company or
a Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per Public Share and (ii) the actual amount per Public
Share held in the Trust Account as of the date of the liquidation of the Trust
Account if less than $10.00 per Public Share due to reductions in the value of
the trust assets, in each case net of interest that may be withdrawn to pay the
Company’s tax obligations, (y) shall not apply to any claims by a third party or
Target who executed a waiver of any and all rights to the monies held in the
Trust Account (whether or not such waiver is enforceable) and (z) shall not
apply to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

11.    Forfeiture of Founder Shares. To the extent that the Underwriters do not
exercise their option to purchase additional Units within 45 days from the date
of the Prospectus in full (as further described in the Prospectus), the Sponsor
agrees to automatically surrender to the Company for no consideration, for
cancellation at no cost, an aggregate number of Founder Shares so that the
number of Founder Shares will equal of 20% of the sum of the total number of
Ordinary Shares and Founder Shares outstanding at such time. The Sponsor and
Insiders further agree that to the extent that the size of the Public Offering
is increased or decreased, the Company will effect a share capitalization or a
share repurchase, as applicable, with respect to the Founder Shares immediately
prior to the consummation of the Public Offering in such amount as to maintain
the number of Founder Shares at 20% of the sum of the total number of Ordinary
Shares and Founder Shares outstanding at such time.

12.    Entire Agreement. This Letter Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and supersedes all prior understandings, agreements, or representations by or
among the parties hereto, written or oral, to the extent they relate in any way
to the subject matter hereof or the transactions contemplated hereby. This
Letter Agreement may not be changed, amended, modified or waived (other than to
correct a typographical error) as to any particular provision, except by a
written instrument executed by all parties hereto.

 

4



--------------------------------------------------------------------------------

13.    Assignment. No party hereto may assign either this Letter Agreement or
any of its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor, each of the Insiders and each of their
respective successors, heirs, personal representatives and assigns and permitted
transferees.

14.    Counterparts. This Letter Agreement may be executed in any number of
original or facsimile counterparts, and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

15.    Effect of Headings. The paragraph headings herein are for convenience
only and are not part of this Letter Agreement and shall not affect the
interpretation thereof.

16.    Severability. This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

17.    Governing Law. This Letter Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive,
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

18.    Notices. Any notice, consent or request to be given in connection with
any of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

Sincerely, H.I.G. ACQUISITION ADVISORS, LLC By:  

/s/ Brian Schwartz

  Name: Brian Schwartz   Title: Chief Executive Officer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Brian Schwartz

Brian Schwartz

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Rob Wolfson

Rob Wolfson

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Timur Akazhanov

Timur Akazhanov

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Richard Siegel

Richard Siegel

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Andreas Beroutsos

Andreas Beroutsos

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ William E. Mitchell

William E. Mitchell

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Christopher O’Connell

Christopher O’Connell

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

/s/ Sidney Taurel

Sidney Taurel

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: H.I.G. ACQUISITION CORP. By:  

/s/ Brian Schwartz

  Name: Brian Schwartz   Title: Chief Executive Officer

 

[Signature Page to Letter Agreement]